          Case 1:20-cr-10271-DPW Document 153 Filed 08/26/21 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
                                              )
         v.                                   )      Criminal No. 20-10271-DPW
                                              )
(1) CEDRIC CROMWELL and                       )
(2) DAVID DEQUATTRO,                          )
                                              )
                         Defendants           )


                        GOVERNMENT’S OBJECTIONS TO
              DEFENDANT DEQUATTRO’S PROPOSED JURY INSTRUCTIONS

         The Government respectfully objects to the following jury instructions proposed by

defendant David DeQuattro (Doc. No. 124). 1

                         Request No. 1: Caution as to Cooperating Witness

         The following sentence proposed by Mr. DeQuattro should be rejected because it is

argumentative, unsupported by either of his citations, and inconsistent with the more tempered

language in the First Circuit’s pattern instruction 2.08: “It is obvious that promises of immunity

or leniency premised on cooperation in a particular case may provide a strong inducement to

falsify in that case.”

         The Court should also reject the following requested instruction: “You should not convict

Mr. DeQuattro based on the Company President’s unsupported testimony unless you find beyond

a reasonable doubt that the Company President is telling the truth.” Mr. DeQuattro bases this

request on a similar instruction given in United States v. Dailey, 759 F.2d 192, 200 n.8 (1st Cir.

1985), concerning a drug smuggler whose accomplice testified pursuant to a plea and




1
    Defendant Cromwell has not proposed any jury instructions.
        Case 1:20-cr-10271-DPW Document 153 Filed 08/26/21 Page 2 of 11




cooperation agreement. The First Circuit, however, has cautioned against use of the Dailey

instruction: “Dailey makes clear that the court considered the quoted instructions to be adequate.

The court did not, however, intimate that those precise instructions were obligatory. Indeed, in

many cases, the Dailey language will not be appropriate. It is bedrock principle that, in the

ordinary case, a jury need not believe every government witness beyond a reasonable doubt in

order to conclude that the defendant is guilty beyond a reasonable doubt – and Dailey did not

venture to alter that principle.” United States v. Paniagua-Ramos, 251 F.3d 242, 248 (1st Cir.

2001). The Paniagua-Ramos court added that the Dailey instruction would be advisable “where

the accomplice’s uncorroborated testimony is the only evidence of guilt.” Id. at 248 n.3. That

will not be the case here.

        Furthermore, Mr. DeQuattro’s proposed Dailey instruction essentially would direct the

jury to discredit all of the Company President’s testimony if they disbelieve any of it. Such an

instruction would contravene the rule that, even if jurors disbelieve some portion of a witness’s

testimony, they may credit the rest. See United States v. Mangual-Corchado, 139 F.3d 34, 38

(1st Cir. 1998) (“as correctly instructed at trial, the jury was entitled to credit all, any or none of

the testimony of each witness”) (citing United States v. Femia, 57 F.3d 43, 49 (1st Cir. 1995));

United States v. Taglianetti, 456 F.2d 1055, 1056 (1st Cir. 1972) (“The falsus in uno, falsus in

omnibus instruction has long been rejected.”).

                                Request No. 2: Character Evidence

        The jury should not be instructed that Mr. DeQuattro “presented evidence that he enjoys

a reputation for . . . truthfulness . . . in his community” unless he presents such evidence, which

he may do only if his character for truthfulness is first “‘attacked by opinion or reputation



                                                   2
        Case 1:20-cr-10271-DPW Document 153 Filed 08/26/21 Page 3 of 11




evidence or otherwise.’” United States v. Angelini, 678 F.2d 380, 382 n.1 (1st Cir. 1982)

(quoting Fed. R. Evid. 608(a)).

       The jury should not be instructed that Mr. DeQuattro “presented evidence that he enjoys

a reputation for . . . integrity in his community.” A defendant may offer character evidence only

relating to a “pertinent trait,” such as character as a law-abiding person. Fed. R. Evid.

404(a)(2)(A); see Angelini, 678 F.2d at 382. He may not introduce evidence of general good

character. Angelini, 678 F.2d at 381 (evidence of “good character generally . . . is not

admissible”). “Integrity” is a broad term essentially meaning general good character.

             Request No. 3: Elements of the Offense – Federal Programs Bribery

       Mr. DeQuattro describes the third element of the offense alleged in Counts 4 and 5 as

requiring proof that he provided something of value to Mr. Cromwell while “acting on behalf of

the Company.” That is not an element of a Section 666(a)(2) violation and should be excluded

from the instructions. See also Govt’s Objection to DeQuattro’s Request No. 14, infra.

                            Request No. 6: Campaign Contributions

       This entire instruction is argumentative and should be rejected. See United States v.

Wood, 982 F.2d 1, 3 (1st Cir. 1992). “A trial judge is under no obligation to give a requested jury

instruction that misstates the law, is argumentative, or has been covered adequately by other

instructions.” United States v. Mata, 491 F.3d 237, 241 (5th Cir. 2007) (internal quotation marks

omitted).

                 Request No. 7: No Contribution Limits for Tribal Elections

       The Government objects to the last sentence (“Mr. DeQuattro’s campaign contributions

did not violate any such laws”) as unnecessary, misleading, and confusing. The instructions



                                                  3
        Case 1:20-cr-10271-DPW Document 153 Filed 08/26/21 Page 4 of 11




should not describe Mr. DeQuattro’s payments as campaign contributions because that is a

disputed issue. Furthermore, the jury should not be instructed on campaign laws. They should be

instructed only on the laws that Mr. DeQuattro is charged with violating.

                     Request No. 8: Requirement of Explicit Quid Pro Quo

        The first sentence of Mr. DeQuattro’s proposed instruction (“you must determine whether

Mr. DeQuattro may have intended each of the payments made by him to Mr. Cromwell or to any

entity selected by Mr. Cromwell to be campaign contributions”) misstates the law. The jury must

determine whether the payments were campaign contributions. McCormick, 500 U.S. at 273. To

decide that issue, “the intention of the parties” is one relevant factor but not the only one. Id. at

271. If the jury determines that a payment was a campaign contribution, and that the Government

has proved an explicit quid pro, they may find Mr. DeQuattro guilty. See id. at 273.

                          Request No. 9: Subjective Fear Not Sufficient

        Mr. DeQuattro’s proposed instruction (“The required explicit quid pro quo cannot be

founded on a mere subjective fear on the part of the donor, unconnected to any threat or promise

by the public official ….”) misstates the law. An explicit quid pro quo does not require a threat

or promise by the official. In fact, it does not require words. It may be implied from the parties’

actions and conduct. See Govt’s Proposed Jury Instr. at 24-25 & nn.33-35; e.g., Cordaro v.

United States, 933 F.3d 232, 244 (3d Cir. 2019) (county commissioner solicited and accepted

bribes from civil engineering firm that was afraid it would lose existing contracts if it did not

pay).

                                       Request No. 10: Gifts

        The proposed instruction is both unnecessary and argumentative and should be rejected.



                                                   4
        Case 1:20-cr-10271-DPW Document 153 Filed 08/26/21 Page 5 of 11




See United States v. Wood, 982 F.2d 1, 3 (1st Cir. 1992). While it is true that public officials are

allowed to have friends, they may not accept bribes from friends. See, e.g., United States v.

Woodward, 149 F.3d 46, 53 (1st Cir. 1998) (affirming conviction of state legislator who accepted

bribes from lobbyist friend).

                            Request No. 12: Gratuities and Rewards

       The Court should use the simpler, clearer instruction it gave in Correia: “This is not a tip,

not a gratuity. We're talking about … quid pro quo. This for that.” United States v. Correia, No.

18-10364-DPW, Tr. of Jury Trial Day 14 (May 10, 2021) at 135.

       If the Court is inclined to adopt Mr. DeQuattro’s proposed instruction, the first sentence

should read as follows, to state the law correctly: “I also want you to think carefully about what

it means for a gift to be in exchange for an agreement to perform or not perform an official act.”

                     Request No. 13: No Bribery in Execution of Contract

       Mr. DeQuattro’s proposed instruction is confusing and should be rejected. Mr.

Cromwell’s involvement in the execution of the contract is obviously not a basis, in and of itself,

to “support a conviction.” No such charge is contained in the indictment. But the evidence

concerning the execution of the contract is intrinsic to the conspiracy and the jury should be

permitted to consider it together with all other relevant evidence.

            Request No. 14: Requirement of Payment on Behalf of the Company

       The Court should reject Mr. DeQuattro’s request for an instruction requiring the jury to

find that Mr. DeQuattro’s payments to Mr. Cromwell were made “on behalf of the Company.”

That is the Government’s theory but it is not a required element of the offense. See also Govt’s

Obj. to DeQuattro’s Request No. 3, supra.



                                                  5
        Case 1:20-cr-10271-DPW Document 153 Filed 08/26/21 Page 6 of 11




                           Request No. 15: Definition of Official Act

       Mr. DeQuattro’s proposed McDonnell instruction is incomplete and partisan. He

proposes the following: “Merely arranging or hosting meetings; arranging or hosting events;

contacting, calling, or speaking with other government officials; expressing support; lobbying

other governmental agencies; and advocating for constituents or supporters; without more, are

not official acts.” If that language is to be included, it should be balanced out with the following

language in McDonnell:

       Of course, this is not to say that setting up a meeting, hosting an event, or making
       a phone call is always an innocent act, or is irrelevant, in cases like this one. If an
       official sets up a meeting, hosts an event, or makes a phone call on a question or
       matter that is or could be pending before another official, that could serve as
       evidence of an agreement to take an official act. A jury could conclude, for
       example, that the official was attempting to pressure or advise another official on a
       pending matter. And if the official agreed to exert that pressure or give that advice
       in exchange for a thing of value, that would be illegal.

                                             *    *   *
       For example, a decision or action to initiate a research study . . . would qualify as
       an “official act.” A public official may also make a decision or take an action on a
       “question, matter, cause, suit, proceeding or controversy” by using his official
       position to exert pressure on another official to perform an “official act.” In
       addition, if a public official uses his official position to provide advice to another
       official, knowing or intending that such advice will form the basis for an “official
       act” by another official, that too can qualify . . . .

McDonnell, 136 S. Ct. at 2370, 2371.

       In addition, the following language proposed by Mr. DeQuattro is flatly wrong: “Second,

the government must prove that the public official made a decision or took an action on the

relevant question, matter, cause, suit, proceeding, or controversy, or agreed to do so.” McDonnell

makes clear that the former is never required: “A public official is not required to actually make

a decision or take an action on a ‘question, matter, cause, suit, proceeding or controversy’; it is



                                                  6
        Case 1:20-cr-10271-DPW Document 153 Filed 08/26/21 Page 7 of 11




enough that he agree to do so.” Id. at 2359 (emphasis added).

              Request No. 16: Specificity of Question or Matter to be Influenced

        The parties agree that the official must understand that payment is being given to him

with the understanding that he will influence a particular question or matter – in this case, the

Company’s contract. See United States v. Silver, 948 F.3d 538, 552 (2d Cir. 2020), cert. denied,

141 S. Ct. 656 (2021).

        The rest of Mr. DeQuattro’s proposed instruction should be rejected because it is

confusing and misstates the law. Contrary to the requested language, the Government does not

have to prove that the official actually made any promise or agreement. It need only prove that

he conveyed an agreement, regardless of whether he intended to follow through or did follow

through. See Govt’s Proposed Jury Instr. at 20 & nn.20-21. In addition, while the requested

instruction first notes – correctly – that the official need not identify any “particular act” of

influence, see Silver, 948 F.3d at 552 (“we disagree that McDonnell requires identification of a

particular act of influence”), it goes on to say that the official must do more than promise

“unspecified action,” incorrectly implying that he must specify an action, i.e., identify a

particular act.

                          Request No. 17: Requirement of Power to Act

        This proposed instruction misstates the law. To begin with, the jury does not have to find

that Mr. Cromwell demanded a payment from Mr. DeQuattro. A quid pro quo need not be

spoken; it can be implied from the parties’ actions and conduct. See Govt’s Proposed Jury Instr.

at 21 & n.24. If Mr. DeQuattro understood that failure to pay Mr. Cromwell would risk

termination of the Company’s contract, and he thereafter gave a stream of benefits to Mr.



                                                   7
        Case 1:20-cr-10271-DPW Document 153 Filed 08/26/21 Page 8 of 11




Cromwell which Mr. Cromwell accepted, in exchange for Mr. Cromwell’s official authority in

maintaining the contract, the jury may properly find a quid pro quo. Moreover, the Government

does not have to prove that Mr. Cromwell had the power to terminate the Company’s contract.

See id. at 20 & n.22.

                   Request No. 18: Requirement of Change in Official Acts

       The requested instruction misstates the law. Mr. DeQuattro’s interpretation of United

States v. Sawyer, 85 F.3d 713 (1st Cir. 1996), was rejected in United States v. McDonough, 727

F.3d 143 (1st Cir. 2013). There the court stated:

       McDonough next argues that the district court erroneously refused to instruct the
       jury that, in order to find quid pro quo bribery, it must find that a payment was
       made “with the specific intent of causing Mr. DiMasi to alter his official acts, to
       change his official position that he otherwise would not have taken or to take
       official actions that he would not have taken but for the payment.” . . . .

       McDonough argues that the instruction [given by the trial court] conflicts with our
       precedent, as set forth in United States v. Sawyer, 85 F.3d 713 (1st Cir. 1996).
       There, after noting that the jury must be adequately informed that “cultivation of
       business or political friendship” is not bribery, we observed that “[o]nly if instead
       or in addition, there is an intent to cause the recipient to alter her official acts may
       the jury find a theft of honest services or the bribery predicate of the Travel Act....”

       Nowhere in Sawyer, however, did we equate “alter” with “doing something the
       official would not have otherwise done.” See also City of Columbia v. Omni
       Outdoor Adver., 499 U.S. 365, 378 (1991) (observing, in dicta, that “[a] mayor is
       guilty of accepting a bribe even if he would and should have taken, in the public
       interest, the same action for which the bribe was paid”)…. We find no error in the
       court’s refusal to give the requested instruction.

Id. at 159-60. The only post-McDonough case cited by Mr. DeQuattro is not on point. It

describes a change in a public official’s voting pattern as one type of evidence that

Massachusetts state courts have accepted as proof of a quid pro quo in the context of the

Massachusetts gratuities statute. United States v. Tavares, 844 F.3d 46, 55 (1st Cir. 2016).



                                                    8
        Case 1:20-cr-10271-DPW Document 153 Filed 08/26/21 Page 9 of 11




                     Request No. 19: Requirement of Discretionary Action

        It is not the law, and the case cited by Mr. DeQuattro does not hold, that an official act

must involve the exercise of discretion. For example, an official without discretionary authority

over a pending matter violates Section 666 if, in exchange for a thing of value, he agrees to

pressure or advise another official who has authority over that matter. See McDonnell, 136 S. Ct.

at 2371. For this reason it is misleading to define “official act” with the example of “a legislator

supporting a bill” without including other examples where the defendant does not have the

ultimate discretion to effect the official act.

        In addition, it would be error to instruct the jury that Mr. Cromwell’s decisions to

authorize payment to the Company under the contract, or to sign or cosign checks, were not

official acts. That is for the jury to decide. See, e.g., United States v. McNair, 605 F.3d 1152,

1198 (11th Cir. 2010) (rejecting sufficiency challenge raised by defendants who argued they

could not have corruptly intended to influence official because official’s duties allegedly were

ministerial).

                        Request No. 20: Requirement of Official’s Intent

        The requested instruction misstates the law. The counts against Mr. DeQuattro do not

require the Government to prove Mr. Cromwell’s intent. “[A] public official is not required to

actually make a decision or take an action on a ‘question, matter, cause, suit, proceeding or

controversy’; it is enough that the official agree to do so. The agreement need not be explicit, and

the public official need not specify the means that he will use to perform his end of the bargain.

Nor must the public official in fact intend to perform the ‘official act,’ so long as he agrees to do

so.” McDonnell, 136 S. Ct. at 2370-71 (citing Evans v. United States, 504 U.S.255, 268 (1992)).



                                                  9
       Case 1:20-cr-10271-DPW Document 153 Filed 08/26/21 Page 10 of 11




See Govt’s Proposed Jury Instr. at 20 & n.20.

                                     Request No. 21: Good Faith

       The following sentence misstates the law: “If . . . the government fails to prove beyond a

reasonable doubt that Mr. DeQuattro did not honestly believe that the payments to Mr. Cromwell

were political contributions . . . , that is a complete defense and Mr. DeQuattro is entitled to an

acquittal on all counts.” Even if Mr. DeQuattro’s payments were political contributions, he

violated Section 666(a)(2) if he gave them to Mr. Cromwell in exchange for an explicit quid pro

quo. McCormick, 500 U.S. at 273.

                                     Request No. 22: Conspiracy

       The proposed instruction misstates the law. The jury may find that Mr. DeQuattro

conspired to commit federal programs bribery if he agreed with the Company President to

commit bribery and acted with corrupt intent. The jury does not have to find either that Mr.

Cromwell joined the agreement or that he acted with corrupt intent.

                                   Request No. 23: Summary Charts

       The summary charts should be admitted as substantive evidence. The parties have briefed

this issue in motions in limine.

                                                      Respectfully submitted,

                                                      NATHANIEL R. MENDELL
                                                      Acting United States Attorney

                                                 By: /s/ Christine Wichers
                                                     Christine Wichers
                                                     Jared C. Dolan
                                                     Assistant U.S. Attorneys




                                                 10
       Case 1:20-cr-10271-DPW Document 153 Filed 08/26/21 Page 11 of 11




                                      Certificate of Service

        I certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) on August 26, 2021.

                                                     /s/ Christine Wichers
                                                     Christine Wichers




                                                11
